[Cite as State v. Hunter, 2021-Ohio-3618.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
JESSICA HUNTER                               :       Case No. 2021 CA 00023
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 20CR0362




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    October 8, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellee

PAULA M. SAWYERS                                     CHRIS BRIGDON
20 S. Second Street                                  123 Stirling Way
Fourth Floor                                         Etna, OH 43062
Newark, OH 43055
Licking County, Case No. 2021 CA 00023                                                  2



Wise, Earle, J.

      {¶ 1} Defendant-Appellant Jessica Hunter appeals her March 19, 2021 conviction

for unlawful possession of a dangerous ordinance. Plaintiff-Appellee is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} On July 18, 2020 Heath Police Officer Michael Banks was dispatched to the

home of Appellant and Appellant's mother Maria Hunter. Banks was familiar with both

women. Upon arrival he heard Appellant yelling at her mother. Banks knocked on the

door and heard someone say "come in." Before he could, however, someone locked the

door. Banks knocked again. A few minutes later, and after some more commotion inside,

someone unlocked the door.

      {¶ 3} Upon entering the residence, Banks saw Maria Hunter kneeling on the floor,

her face covered in blood. He further noted Hunter was wearing a halo-type neck brace.

At the same time, Banks saw Appellant flee the home through the back door. Knowing

another officer was on the way, Banks left Hunter and pursued Appellant.

      {¶ 4} Banks followed Appellant to an adjacent yard and ordered her to the ground.

When Appellant failed to comply, Banks physically put Appellant on the ground. Appellant

continued to be uncooperative and the assistance of another officer was needed to finally

put Appellant in handcuffs.

      {¶ 5} While that was going on, Heath Police Sergeant Zachary Markley arrived to

find Hunter on the floor and noted live shotgun rounds on the floor as well. Based on a

conversation with Hunter as to whether a weapon was involved in the incident, Markley

located a modified Mossberg 590 12-gage shotgun in a back bedroom. He seized the

weapon as evidence.
Licking County, Case No. 2021 CA 00023                                                    3


       {¶ 6} The shotgun was later submitted to the Central Ohio Regional Crime Lab

for operability testing and legality examination. Criminalist/Detective Timothy Elliget

performed the testing and examination of the weapon. Elliget determined the shotgun

was operable and further that it measured 23.25 inches in overall length with a 14.5 inch

barrel length. The weapon was missing the original factory bird's-head style shoulder

stock. The weapon had been modified by removing the original shoulder stock and

replacing it with a pistol grip. This modification shortened the weapon and made it a

prohibited weapon.

       {¶ 7} Hunter was transported from the scene to the Licking Memorial Hospital

emergency room department where she was seen by Nurse Jessica Davidson. Hunter

advised she had been in a domestic altercation with Appellant wherein Appellant hit her

in the face and bit her nose. Davidson noted Maria was missing part of one nostril. Later

x-rays showed Maria's nose had been broken by the assault.

       {¶ 8} As a result of these events, on July 30, 2020, the Licking County Grand Jury

returned an indictment charging Appellant with one count of felonious assault, a felony of

the second degree, and one count of unlawful possession of a dangerous ordinance, a

felony of the fifth degree. Appellant entered pleas of not guilty to the charges and elected

to proceed to a jury trial.

       {¶ 9} On December 2, 2020, Appellant waived her right to counsel and chose to

proceed pro se. Stand-by counsel was appointed and the matter proceeded to trial on

March 17, 2021. The day of trial, Hunter became ill and was unable to testify, but the state

proceeded without her testimony.
Licking County, Case No. 2021 CA 00023                                                    4


       {¶ 10} After hearing the evidence and deliberating, the jury acquitted Appellant of

felonious assault, but convicted her of possession of a dangerous ordinance. She was

later sentenced to a period of community control and 300 days local incarceration with

242 days credit for time served.

       {¶ 11} Appellant timely filed an appeal and the matter is now before this court for

consideration. She raises two assignments of error as follows:

                                             I

       {¶ 12} "THE LENGTH OF THE SHOTGUN FELL WITHIN THE LIMITS

PRESCRIBED BY STATUTE."

                                             II

       {¶ 13} "THE STATE FAILED TO SHOW THE DEFENDANT POSSESSED THE

SHOTGUN"

       {¶ 14} For ease of discussion, Appellant's two assignments of error will be

addressed together. Appellant argues her conviction for unlawful possession of a

dangerous ordinance is against the manifest weight of the evidence. We disagree.

                                   Standard of Review

       {¶ 15} Sufficiency and manifest weight are different legal concepts. "A sufficiency

of-the-evidence challenge asks whether the evidence adduced at trial 'is legally sufficient

to support the jury verdict as a matter of law.' " State v. Worley, Ohio Slip Opinion No.

2021-Ohio-2207, __ N.E.3d __, ¶ 57, quoting State v. Lang, 129 Ohio St.3d 512, 2011-

Ohio-4215, 954 N.E.2d 596, ¶ 219. "In contrast, a manifest-weight challenge 'concerns

"the inclination of the greater amount of credible evidence * * * to support one side of the

issue rather than the other." ' (Emphasis sic.) State v. Montgomery, 148 Ohio St.3d 347,
Licking County, Case No. 2021 CA 00023                                                 5


2016-Ohio-5487, 71 N.E.3d 180, ¶ 75, quoting State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997), quoting Black's Law Dictionary 1594 (6th Ed.1990).

       {¶ 16} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d

541 (1997). The granting of a new trial "should be exercised only in the exceptional case

in which the evidence weighs heavily against the conviction." Martin at 175.

                                     The Conviction

       {¶ 17} Appellant was convicted of unlawful possession of a dangerous ordinance

a violation of R.C. 2923.17(A). The charge required the state to show Appellant knowingly

acquired, had, carried, or used a dangerous ordinance, in this instance a sawed-off

firearm.

       {¶ 18} A sawed-off shotgun is described under R.C. 2923.11(F):



             "Sawed-off firearm" means a shotgun with a barrel less than eighteen

             inches long, or a rifle with a barrel less than sixteen inches long, or

             a shotgun or rifle less than twenty-six inches long overall. “Sawed-

             off firearm” does not include any firearm with an overall length of at

             least twenty-six inches that is approved for sale by the federal bureau

             of alcohol, tobacco, firearms, and explosives under the "Gun Control
Licking County, Case No. 2021 CA 00023                                                   6


              Act of 1968," 82 Stat. 1213, 18 U.S.C. 921(a)(3), but that is found by

              the bureau not to be regulated under the "National Firearms Act,"

              68A Stat. 725 (1934), 26 U.S.C. 5845(a).

       {¶ 19} Such a weapon is a dangerous ordnance. See R.C. 2923.11(K)(1).

                                  Appellant's Arguments

       {¶ 20} Appellant makes two manifest weight arguments. She first argues the jury

lost its way in finding the weapon at issue was a dangerous ordinance because Detective

Elligent contradicted himself during his testimony. The testimony of Detective Elligent,

however, clearly established the gun was operable and measured less than 26 inches

overall. He stated "I measured the barrel length at 14.5 inches and the overall length of

the weapon at 23.25." Transcript of trial (T.) at 171.

       {¶ 21} Appellant appears to argue the detective's testimony is somehow

contradicted because he also stated a bird's head shoulder stock could be added to the

weapon rendering it a legal firearm. But according to the record, that was not how the

weapon was found, nor how it was presented to Elligent for examination. He testified the

weapon had been modified by removing the factory shoulder stock and replacing it with

a pistol grip. The modification shortened the overall length of the weapon rendering it a

prohibited weapon. T. 173-174. We therefore reject appellant's first argument.

       {¶ 22} Appellant further argues the jury's verdict is against the manifest weight of

the evidence because the state failed to show she possessed the shotgun. We disagree.

       {¶ 23} To "have" a dangerous ordnance within the meaning of the statute, the

offender must actually or constructively possess it. State v. Williams, 197 Ohio App.3d

505, 2011-Ohio-6267, 968 N.E.2d 27, ¶ 14 (1st Dist.) To establish constructive
Licking County, Case No. 2021 CA 00023                                                  7


possession, the evidence must prove that the defendant was able to exercise dominion

and control over the contraband. State v. Wolery, 46 Ohio St.2d 316, 332, 348 N.E.2d

351(1976). Dominion and control may be proven by circumstantial evidence alone. State

v. Trembly, 137 Ohio App.3d 134, 738 N.E.2d 93 (8th Dist. 2000).

      {¶ 24} Heath Police Sergeant Zachary Markley testified he responded to

Appellant's home on the day in question. T. 145-146. Upon arrival he observed live

shotgun rounds on the floor in the living room where he also found Maria Hunter. T. 152.

Based on a conversation with Hunter as to whether there was a gun involved, Markley

searched the home for additional evidence and located the shotgun in the back bedroom

of the home. T. 154, 160. The original shoulder stock for the weapon was not found in the

home and the weapon had been modified by replacing the original stock with a pistol grip.

T. 160, 173.

      {¶ 25} Appellant's aunt, Christine Scott, testified she helped Hunter on the day of

the events in question. She stated Appellant lived with Hunter. T. 108. She further stated

when she took Hunter home from the hospital, she found the manufacture's packaging

for the shotgun in Appellant's bedroom. T. 114-115.

      {¶ 26} During Appellant's cross examination of Markley, Appellant herself

appeared to concede the weapon belonged to her. She asked "Okay. * * * is it true you

confiscated my rifle box as well? T. 161.

      {¶ 27} Based on our examination of the entire record and consideration of

reasonable inferences, we find the jury did not lose its way in concluding Appellant

possessed the shotgun.

      {¶ 28} Appellant's assignments of error are overruled.
Licking County, Case No. 2021 CA 00023                                                8


       {¶ 29} The judgment of the Licking County Court of Common Pleas is affirmed.




By Wise, Earle, J.

Gwin, P.J. and

Wise, J., J. concur.




EEW/rw